                                                                            CLERKS
                                                                               ATCFOFFI
                                                                                      CE U.S,DIST. COURT
                                                                                    WRL
                                                                                       OU ESVILE,VA
                                                                                       FILED

                         UNITED STATES DISTRICT COURT                             ALC 2812219
                         W E STER N D ISTR ICT O F W R GIM A
                           CH ARI,OTTESW LLE DIW SION

UM TED STATES OF AM ERICA

              V.                                  casexo.5 '
                                                           .tq C.f2-CfDlQ
D A NV L M CM A H O N



    M O TION FOR V OLUNTM W DISCLOSURE OF GRAND JURY AND OTHER
       M ATER TAI,S AN D FO R LIM TA TIO N S O N FU R TIIER DISCL O SU RE


       The United States,by counsel,movespm suantto FederalRules of CriminalProcedure

6(e),16,and 26.2,26 U.S.C.jj6103(h)(4)(D)and (i)(4)(A),and theauthority oftheCotu'
                                                                                 tto
adm inisterproceedingsbeforeit,thatthe United Statesbepennittedto discloseto counselforthe

defense aspat'
             tofvoluntary discovery,grandjury matedals,tax rettmlinfonnation,criminal
M stories,m edicalrecords,witnessintelwiew reports,m aterials covered by the Privacy Act,and

other materials. The Ullited States and defense counsel m ay then use tllis materialfor the

prosecution and defense ofthiscase,respectively,and m ake such further disclostlres asm ay be

necessaryfor,andforthe solepurposeof,prosecuting and defendingthiscase.TheUnited States

moves forentry ofthe attached proposed Orderto cover any and al1m aterialprovided by the

United StatesAttonwy'sOfficeto defensecotm sel.The attachedproposed Orderisintended to:

              Advancethecase;

           2. Protectthesecrecy ofgrandjury,tax rettu'
                                                     n,criminalllistories,medicalrecords,
              w itnessinterview reports,and otherm aterials;

           3. Preventthe tmauthorized dissemination ofm aterials voltmtarily provided by the

              United States,which dissemination would endangerwitnesses,subjectthem to



                                              1
            intimidation, chill their candor, violate their privacy and impede f'uture

            investigations'
                          ,and

            Providenoticeofsanctionsintheeventthesem aterialsweredeliberately disclosed

            in an tmauthodzedm nnnerorto tmauthorizedpersons.

                                             Respectftzlly subm itted,

                                             TH OSL&S L CULLEN
                                             U N ITED STA TES A TTORN EY


                                                         <
                                                                *
                                             Christ rKav u
                                             AssistantUnited StaesAttom çy
                                             VirginiaBarN o.73093
                                             255 W estM ain Street,Room 130
                                             Charlottesville,Virginia22902
                                             434-293-4283

DA TE: Aua st27.2019
